Title: From George Washington to Lord Cornwallis, 12 February 1777
From: Washington, George
To: Cornwallis, Charles, second earl of

 

My Lord.
Head Qrs Morristown Feby 12th 1777.

General Howe by a Letter of the 23d Ulto which came to hand a few days ago, having proposed a conference on the future mode to be observed for the exchange of prisoners—their subsistance &ca, and appointed Lt Colo. Walcot to negotiate respecting the same, I beg leave to acquaint your Lordship that Lt Colo. Harrison of the Army will meet Lt Colo. Walcot on Monday, the 17 Instt at 12 OClock, at the House of the Widow Feilds about 4 miles from Brunswick on the Road leading to Bound Brook to receive his propositions and treat upon this business, if it is agreable to your Lordship of which you will be pleased to advise me by the return of the Flagg. The trouble I give your Lordship upon this Subject, is at the instance of Genl Howe, by whose desire this Letter is addressed to you. I have the Honor to be with due respect Yr Lordships Most Obdt servt

G.W.

